—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Bárbaro, J.), rendered May 1, 2002, convicting him of assault in *459the second degree, assault in the third degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he was not denied his right to a fair trial. First, the defendant’s contention that the trial court improperly limited his ability to impeach the complainant is unpreserved for appellate review (see People v George, 67 NY2d 817 [1986]; People v Sutherland, 280 AD2d 622 [2001]; People v Mercado, 135 AD2d 661 [1987]). In any event, this contention is without merit (see People v Bornholdt, 33 NY2d 75 [1973], cert denied sub nom. Victory v New York, 416 US 905 [1974]; People v Sorge, 301 NY 198 [1950]; People v Savastano, 280 AD2d 498 [2001]; People v Singh, 262 AD2d 431 [1999]; People v Coleman, 195 AD2d 475 [1993]; People v Meade, 198 AD2d 307 [1993]). In addition, viewing the court’s charge as a whole, the instructions regarding credibility adequately conveyed to the jury the appropriate standard by which to evaluate the testimony of the complainant (see People v Brown, 220 AD2d 606 [1995]; People v Inniss, 192 AD2d 553 [1993], affd 83 NY2d 653 [1994]; People v Sherman, 156 AD2d 889 [1989]).
The defendant’s remaining contention is without merit. Santucci, J.P., Krausman, Cozier and Mastro, JJ., concur.